Case 3:20-cv-01072-DWD Document 88 Filed 08/25/21 Page 1 of 8 Page ID #743




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMIE JACKSON AND                             )
 TRENTON MCDONALD, individually                )
 and on behalf of all other similarly          )
 situated current Illinois citizens,           )
                                               )   Case No. 3:20-cv-1072-DWD
        Plaintiffs,                            )
                                               )
 vs.                                           )
                                               )
 SFC GLOBAL SUPPLY CHAIN, INC.,                )
                                               )
        Defendant.                             )

                                MEMORANDUM & ORDER

DUGAN, District Judge:

       Before the Court are Defendant SFC Glob

to Dismiss (Doc. 73) and Motion to Stay Discovery (Doc. 75). The motions are fully briefed

                                                   A hearing was held on the motions on

August 12, 2021. (Doc. 86) For the following reasons, the Motion to Dismiss should be

granted in part and denied in part, and the Motion to Stay should be denied.

       Plaintiffs allege that they purchased                         pizzas from grocery

stores on more than a dozen occasions from 2017 to 2020. The pizza boxes included two



claim that they relied on these labels when they decided to purchase the pizzas. However,

Plaintiffs allege that the pizzas do contain preservatives and artificial flavors and the

labels therefore violate the Illinois Consumer Fraud and Deceptive Business Practices

Act, 815 ILCS 505/1, et. seq.
Case 3:20-cv-01072-DWD Document 88 Filed 08/25/21 Page 2 of 8 Page ID #744




but without prejudice as to their ICFA and unjust enrichment claims. Plaintiffs

subsequently filed an amended complaint (Doc. 63), and SFC responded with the motions

now before the Court

                                 I. LEGAL STANDARDS

       To survive a motion to dismiss brought pursuant to Rule 12(b)(6), a complaint

must include enough factual content to give the opposing party notice of what the claim

is and the grounds upon which it rests. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the notice-pleading standard

                                                   and plain statement of the claim showing



                                   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Twombly,

550 U.S. at 555 and quoting Fed. R. Civ. Proc. 8(a)(2)). The court will accept all well-

pleaded allegations as true. Iqbal, 556 U.S. at 678. However, the court will not accept legal

conclusions as true. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). In ruling on a motion



                                                     Arnett v. Webster, 658 F.3d 742, 751 (7th

Cir. 2011) (citing Iqbal                                        ust contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on

providing allegations that do not rise above the speculative level. Arnett

52 (internal quotations and citation omitted).

                                       II. ANALYSIS




                                               2
Case 3:20-cv-01072-DWD Document 88 Filed 08/25/21 Page 3 of 8 Page ID #745




regulatory and remedial statute intended to protect consumers . . . against fraud, unfair

                                                                                    Benson v.

Fannie May Confections Brands, Inc., 944 F.3d 639, 646 (7th Cir. 2019) (quoting Robinson v.

Toyota Motor Credit Corp., 775 N.E.2d 951, 960 (Ill. 2002)). To prevail on a claim under



unfair act with the intent that others rely on the deception, that the act occurred in the

course of trade or commerce, and

Nutrition, Inc., 934 F.3d 730, 736 (7th Cir. 2019); see also Avon Hardware Co. v. Ace Hardware

Corp.                                                  state a claim under [ICFA], a plaintiff

must show (1) a deceptive act or practice by the defendant; (2) the defendant's intent that

the plaintiff rely on the deception; (3) the deception occurred in the course of trade or

commerce; and (4) the consumer fraud prox

        SFC argues that Plaintiffs have not plead a plausible claim under either the

                                 of ICFA. First, SFC argues that Plaintiffs have not shown



allege that the pizzas contained modified food starch and hydrolyzed soy and corn

protein, which they claim are artificial flavors. Plaintiffs assert that these ingredients are

                                                  ocessed, and which contain monosodium

                                 product of the protein proc

otherwise do not explain why they are artificial.

        SFC argues that these ingredients are derived from natural sources and therefore

cannot be considered artificial, no matter how much they have been processed. SFC relies

                                              3
Case 3:20-cv-01072-DWD Document 88 Filed 08/25/21 Page 4 of 8 Page ID #746




§ 101.22. As SFC points out, the names of the ingredients suggest that they are derived



regulations. And Plaintiffs have not alleged any facts suggesting that modified food

starch and hydrolyzed soy and corn proteins are derived from artificial sources. See Wynn

v. Topco Assocs., LLC, No. 19-cv-11104, 2021 WL 168541, at *6 (S.D.N.Y. Jan. 19, 2021)

(finding plaintiff had not plausibly alleged that ingredients are artificial where there were

no allegations that ingredients were not derived from natural sources). And merely

asserting that they are highly processed does not provide a plausible claim of artificiality.

As SFC points out, refined cane sugar is highly processed, but no reasonable consumer

would consider sugar to be an artificial flavor. (Doc. 74 at 14) Thus, Plaintiffs have not



       Plaintiffs also allege that the pizzas contained sodium stearoyl lactylate, mono-

and diglycerides, and enzymes, ingredients which they claim are preservatives. In its

                                                 t, the Court found that Plaintiffs failed to

adequately explain how these ingredients act as preservatives. In the amended



                                                                        oc. 63 at 7) Plaintiffs

also explain that mono- and digl                                    emulsifiers . . . to create

a softer crumb and extend the shelf life of breads and crusts by inhibiting or slowing

                         (Doc. 63 at 7) They also allege

                                             4
Case 3:20-cv-01072-DWD Document 88 Filed 08/25/21 Page 5 of 8 Page ID #747




63 at 7) The Court finds that Plaintiffs have alleged enough facts to show that the pizzas

contained ingredients that function solely as preservatives. Thus, they have sufficiently



        SFC goes on to argue that Plaintiffs have failed to plead deception with the

particularity required by Federal Rule of Civil Procedure 9(b). See Benson, 944 F.3d at 646

(holding that ICFA claims based on deceptive conduct are subject to Rule 9(b)). Rule 9(b)

                                                at, when, where, and

although the exact level of particularity that is required will necessarily differ based on

                       AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011). In its

April 28 Order, the Court found that Plaintiffs had failed to adequately allege that they

were deceived by the labeling, when they were deceived, and how they were deceived.

In the amended complaint, Plaintiffs plead facts showing that they were deceived by the

labels which falsely claimed that the pizzas had no preservatives or artificial flavors. As

discussed above, Plaintiff have alleged facts showing how the labels were deceptive.

They also allege that they were deceived every time they read the labels and purchased

the pizzas on more than a dozen occasions from 2017 to 2020. SFC does not dispute that



                                                   nds that the details plead by Plaintiffs

provide a plausible claim of deception that satisfies the requirements of Rule 9(b) in this

case.

        Second, SFC argues that Plaintiffs have failed to plead facts making a plausible

                                            5
Case 3:20-cv-01072-DWD Document 88 Filed 08/25/21 Page 6 of 8 Page ID #748




public policy; (ii) is immoral, unethical, or oppressive; or (iii) causes substantial injury to

              Bonahoom v. Staples, Inc., No. 20-cv-1942, 2021 WL 1020986, at *5 (N.D. Ill.

                                ing alone is an unfair pr                           Id. (citing

Benson, 944 F.3d at 647). As discussed above, Plaintiffs have adequately alleged that the

                                                    lse statement. However, they have not



have not alleged facts showing that any ingredients were not derived from natural

sources. And they have not plead additional facts showing that the labels were unfair for

other reasons beyond their formulaic claims that the labels offend public policy and are

immoral, unethical, and unscrupulous. (Doc                                 reasons, Plaintiffs

have stated a claim for unfair conduct un



       SFC also argues that Plaintiffs have failed to plead an adequate theory of damages.

Plaintiffs allege that they paid $3.99 per pizza. They claim that SFC used the deceptive

labels to enhance the value of the pizzas and entice Plaintiffs (and other consumers) to

pay more for the pizzas than they otherwise would have. Plaintiffs also claim that they

would not have purchased the pizzas at all had they known the labels were false. The

Court finds that Plaintiffs have plead a plausible theory of damages. See Biffar v. Pinnacle

Foods Group, LLC, No. 16-873-DRH, 2016 WL 7429130, at *4 (S.D. Ill. Dec. 22, 2016) (finding

plaintiff had adequately plead theory of damages by claiming she would not have paid



                                              6
Case 3:20-cv-01072-DWD Document 88 Filed 08/25/21 Page 7 of 8 Page ID #749




the five years preceding the filing of their original petition. As this argument relates to

the class action nature of this case, the Court will defer this question until it decides the

issue of class certification.



                                                      Plaintiffs have failed to make plausible

allegations of deception or unfair conduct and that unjust enrichment cannot be

maintained as a separate ca                                     aim for unjust enrichment, a

plaintiff must allege that the defendant has unjustly retained a benefit to the plaintiff's

detriment, and that defendant's retention of the benefit violates the fundamental

                                                         Stefanski v. City of Chicago, 28 N.E.3d



of conduct that, standing alone, wi                                             Charles Hester

Enterprises, Inc. v. Illinois Founders Ins. Co., 484 N.E.2d 349, 354 (Ill. App. Ct. 1985),     ,

                                                     n that may be brought about by unlawful

or improper conduct as defined by law, such as fraud, duress or undue influence, and

                                                                                      Id. Here,

Plaintiffs allege in Count II that SFC retains

fraudulent and misleading representation                                 (Doc. 63 at 16) The

                                   there are identified thro

complaint. Therefore, Plaintiffs have adequately alleged a plausible claim for unjust

                                                 7
Case 3:20-cv-01072-DWD Document 88 Filed 08/25/21 Page 8 of 8 Page ID #750




enrichment.



12. Counsel for Plaintiffs indicated he would need some additional discovery to amend

any deficiencies the Court found in the amended complaint. The parties agreed to meet

and confer to reach an agreement regarding additional limited discovery to be conducted

before Plaintiffs file a second amended complaint. Therefore, the Court will deny the

motion to stay with leave to refile should the parties be unable to agree on a discovery

plan.

                                  III. CONCLUSION



73) is GRANTED in part and DENIED in part

is DISMISSED without prejudice

                                                s motion to stay discovery (Doc. 75) is

DENIED with leave to refile should the parties be unable to agree on a plan for discovery

to be conducted before Plaintiffs file a second amended complaint. Plaintiffs shall file a

second amended complaint on or before September 15, 2021.

        SO ORDERED.

        Dated: August 25, 2021



                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge




                                            8
